
	
		I
		112th CONGRESS
		1st Session
		H. R. 2300
		IN THE HOUSE OF REPRESENTATIVES
		
			June 22, 2011
			Mr. Stutzman
			 introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to extend the
		  authorization of appropriations for the Secretary of Veterans Affairs to pay a
		  monthly assistance allowance to disabled veterans training or competing for the
		  Paralympic Team.
	
	
		1.Extension of authorization of
			 appropriations for payment of a monthly assistance allowance to disabled
			 veterans training or competing for the Paralympic TeamSection 322(d)(4) is amended by striking
			 2013 and inserting 2018.
		
